Matthew M. Levy, J.
The committee of the incompetent duly received a certain sum of money in settlement of the above-entitled action, then pending in New York County and in which the incompetent, by his committee, was the plaintiff. The committee now applies for an order of this court authorizing and directing payment of a certain amount thereof to the incompetent. I cannot pass upon the merits of the present application.
It appears that in appropriate proceedings there pending, the committee had been appointed as such in the Supreme Court; Bronx County. In consequence, I hold that the proper forum for this application is in Supreme Court, Bronx County, and it should be presented within the framework of the incompetency proceedings there. That is the jurisdiction where the incompetent’s estate is to be administered and where the committee will be required to account. The fact that the committee settled the action instituted in this county and received estate assets thereby does not warrant the making of the present application under the title of this action and in this county.
Although the motion has not been contested, it must nevertheless be denied for the reason stated. But, of course, such denial is without prejudice to the making of an application in Supreme Court, Bronx Comity, in the appropriate proceeding.